Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated April 6, 2012, which, after a hearing, designated him a level three sex offender, a sexually violent felony offender, and a predicate sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, he was not deprived of the effective assistance of counsel at the hearing to determine his risk level pursuant to the Sex Offender Registration Act (see Correction Law art 6-C; People v Benevento, 91 NY2d 708, 712 [1998]; People v Bowles, 89 AD3d 171, 181 [2011]). Dillon, J.P., Angiolillo, Leventhal and Lott, JJ., concur.